WOODLEY, Judge.
Appellant was convicted in the 45th District Court of Bexar County for the offense of contributing to the delinquency of a minor.
Jurisdiction of said court to try the offense was invoked by reason of its designation as the Juvenile Court of Bexar County, and upon the provisions of Art. 534(a) V.A.P.C. as enacted by the 53rd Legislature.
We have had this case before us upon a plea to the jurisdiction upon other grounds, as well as claimed errors at the trial, *70but have this day in Waggoner v. State, No. 27,210, (page 242, this volume) 275 S.W. 2d 821 and Melton v. State, 275 S.W. 2d 824, reached the conclusion that Art. 534(a) V.A.P.C. is void because of the attempted granting of power to the judge to. suspend the sentence or grant probation of the punishment to be assessed.
Having reached this conclusion, and having upheld the jurisdiction of the county court to try the offense under Art. 534 V.A.P.C., it follows that the district court was without jurisdiction to try appellant.
The opinions heretofore handed down on this appeal are withdrawn, the order of affirmance is set aside and the judgment is now reversed and the cause is remanded, with instructions that the case be transferred to a county court at law of Bexar County, having jurisdiction to try prosecutions for misdemeanors; or be dismissed.